Citation Nr: 0723598	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  06-20 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Courtney L. Leyes, Intern


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1970 to October 1973.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2005 rating decision of the Ft. Harrison, Montana Department 
of Veterans Affairs (VA) Regional Office (RO).  A video 
conference hearing was held before the undersigned in August 
2006.  A transcript of the hearing is of record.


FINDING OF FACT

A left ear hearing loss disability pre-existed service, and 
is not shown to have increased in severity during, or as a 
result of, service.

CONCLUSION OF LAW

Service connection for left ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1153 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A January 2005 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, the evidence he was 
responsible for providing, and advised him to submit any 
evidence or provide any information he had regarding his 
claim.  He has had ample opportunity to respond/ supplement 
the record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  In compliance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), a March 2006 letter 
informed the veteran of disability rating and effective date 
criteria.   

The veteran's pertinent treatment records have been secured.  
The RO arranged for an audiological examination on behalf of 
the VA in February 2006.  The Board has considered whether a 
remand is necessary to secure reports of alleged hearing 
tests that were conducted 17 to 18 years prior to his 
December 2004 private examination.  However, these were about 
13 years after service and the ultimate issue is whether pre-
existing left ear hearing loss was aggravated by service, the 
reports would have no significant probative value; it is not 
alleged that they show that the pre-existing hearing loss was 
aggravated by service.  Accordingly, the Board finds that 
taxing VA resources to secure such records is not necessary.

B.  Factual Background

Service records show that the veteran served in an artillery 
unit.  Enlistment audiometry showed that puretone thresholds, 
in decibels, were:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
0

40

On service separation examination audiometry, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
5

40

Private audiometry in December 2004 showed normal hearing 
through 2000 Hz with moderately severe sensory loss at 3000 
and 4000 Hz, ascending to a mild hearing loss at 6000 and 
8000 Hz in the left ear.  The veteran reported that he was 
exposed to artillery gun fire in service.  He also reported 
that his prior hearing examination was conducted 17 to 18 
years ago for his employment, and allegedly showed left ear 
hearing loss as well.  The examiner ultimately concluded 
that, "[b]ased on the information obtained by ...[the 
veteran], it is more likely than not the onset of the hearing 
loss in the left ear occurred during his military service."

February 2006 audiological examination on behalf of VA showed 
normal hearing sensitivity through 2000 Hz, deeply sloping to 
a moderate to moderately severe hearing loss for the higher 
frequencies in the left ear only.  After reviewing the 
veteran's claims file in its entirety, the audiologist noted 
that there was some high frequency hearing loss present in 
the left ear when he entered service.  The examiner also 
commented on the December 2004 private opinion; he believed 
that the private examiner did not review the veteran's claim 
file in its entirety or else she would have discovered that 
there was hearing loss present prior to the veteran's 
entrance into service.  The audiologist concluded that 
because the veteran's hearing did not change significantly 
between entrance and separation, there was not any strong 
evidence that military noise exposure is what caused the 
veteran's current left ear hearing loss disability.

At the August 2006 videoconference hearing, the veteran 
further described his duties in service.  As a mechanic, he 
worked on guns and putting motors into jeeps and other 
vehicles.  Postservice, he worked at a sawmill and unloaded 
trucks.

C.  Legal Criteria and Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for in service aggravation of preexisting injury 
or disease.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  A 
preexisting injury or disease will be considered to have been 
aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Once it is shown that the preexisting disability underwent an 
increase in severity during service, the presumption of 
aggravation arises and the burden shifts to the Secretary to 
show by clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see Laposky v. Brown, 
4 Vet. App. 331 (1993); Akins v. Derwinski, 1 Vet. App. 228 
(1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The left ear's puretone threshold of 40 decibels at 4000 Hz 
noted on the veteran's enlistment examination showed a 
hearing loss by VA standards.  Consequently, left ear hearing 
loss disability could not have been incurred in service, and 
the question becomes whether the pre-existing left ear 
hearing loss was aggravated in/or by service.  The record 
includes both medical evidence that tends to support the 
veteran's claim and medical evidence that is against his 
claim.  When evaluating this evidence, the Board must analyze 
its credibility and probative value, account for evidence 
which it finds to be persuasive or not, and provide reasons 
for rejecting any favorable evidence.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).

The evidence that tends to support the veteran's claim is the 
December 2004 private audiometry and opinion letter from 
J.H., Au.D.  The audiologist opines that the veteran's left 
ear hearing loss more likely than not had its onset in 
service.  She explicitly stated that her opinion was based 
upon the information the veteran provided and did not note 
that the veteran had left ear hearing loss on induction; her 
opinion was not based on a review of the veteran's accurate 
medical history which includes a notation of left ear hearing 
loss on induction.  See Prejean v. West, 13 Vet. App. 444, 
448-49 (2000) (finding that a physician's access to the 
claims file is an important factor in assessing the probative 
value of a medical opinion).  Hence, it has no probative 
value.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  
Furthermore, she did not give any rationale for her opinion 
other than stating that she was basing it on the veteran's 
accounts.  

The evidence against the veteran's claim consists of a 
February 2006 VA examiner's opinion, which was based on a 
thorough review of the veteran's claims file and explains the 
rationale for the opinion provided.  This examiner noted that 
the veteran's left ear hearing loss pre-existed service, and 
concluded that a comparison of entrance and separation 
audiometry did not show significant increase of hearing loss.

The Board may place greater weight on one medical 
professional's opinion over another's depending on factors 
such as reasoning employed, and whether or not and to what 
extent they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The 
Board places greater weight on the February 2006 audiological 
consult because it was based on the entire accurate account 
of the evidence, explained the rationale, and explained why 
the opinion to the contrary should be discounted.

The veteran's own statements that his hearing loss disability 
increased in severity during service are not competent 
evidence, as he is a layperson, and lacks the training to 
opine in medical matters such as whether an increase in 
disability during service is shown.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The preponderance of the evidence is against the veteran's 
claim.  Accordingly, the claim must be denied. 


ORDER

Service connection for left ear hearing loss is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


